Exhibit 10.1

 

AGREEMENT AND RELEASE

 

This Agreement and Release (“Agreement”) is between Christopher Hocevar (“you”)
and Cigna Corporation, a Delaware corporation (“the Company”).

 

You and the Company intend to be legally bound by the Agreement, and are
entering into it in reliance on the promises made to each other in this
Agreement.  Under the Agreement, your employment will end, and you and the
Company agree to settle all issues concerning your employment and termination of
employment.

 

1.            Your Termination Date.

 

Your employment with Cigna will end on October 12, 2018 (“Termination Date”). 
You agree to be available until your Termination Date to assist with transition
and other matters, as deemed necessary by the Company.

 

2.            Your Promises to the Company.

 

a.                                     “Cigna” means, as used throughout this
Agreement, Cigna Corporation and any subsidiaries or affiliates of Cigna
Corporation.

 

b.                                    On or before your Termination Date, you
will return to Cigna any Cigna property that you now have, except for your
at-home printer (for example: identification card, access card, office keys,
computer, cell phone, company manuals, office equipment, records and files). 
You will remain subject to Cigna’s policies and procedures, including its Code
of Ethics.  You also agree that, by signing this Agreement, you are formally
resigning from all officer or director positions you hold with Cigna effective
on your Termination Date and will sign any additional paperwork that may be
required by Cigna or law to effectuate such resignation.

 

c.                                     You agree that, other than in the good
faith performance of your services to Cigna before your Termination Date, you
will not, without first obtaining Cigna’s written permission, (i) disclose any
Confidential Information to anyone other than Cigna employees who have a need to
know the Confidential Information or (ii) use any Confidential Information for
your benefit or for the benefit of any other person, firm, operation or entity
unrelated to Cigna.  “Confidential Information” means all information that is
(i) disclosed to or known by you as a consequence of or through your employment
with Cigna, and (ii) not generally known to persons, corporations, organizations
or others outside of Cigna.  Confidential Information includes, but is not
limited to, technical or non-technical data, intellectual property, formulas,
computer programs, devices, methods, techniques, processes, financial data,
personnel data, customer specific information, confidential customer lists,
production and sales information, supplier specific information,

 

--------------------------------------------------------------------------------



 

cost information, marketing plans and strategies, Cigna strategy plans of any
kind, or other data or information regardless of format that constitutes a trade
secret or is otherwise treated as being confidential or proprietary information
by Cigna.  It shall not, however, be a violation of this paragraph for you to
provide Confidential Information to any federal, state or local governmental
agency or commission, including but not limited to, the Equal Employment
Opportunity Commission (“EEOC”), the Department of Labor (“DOL”), or the
Securities and Exchange Commission (“SEC”).  After an item of Confidential
Information has become public knowledge, you shall have no further obligation
under this paragraph 2.c regarding that information so long as you were not
responsible, directly or indirectly, for permitting the information to become
public knowledge in violation of this paragraph or without Cigna’s consent. You
agree that such Confidential Information is and remains the sole property of
Cigna, and that you will return all Confidential Information following
termination of your employment.

 

Notwithstanding any other provisions of this paragraph 2.c. or this Agreement,
pursuant to 18 U.S.C. Section 1833(b), you shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
any Confidential Information that is a trade secret that is made:
(i) confidentially to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  If you file a lawsuit for retaliation by Cigna for reporting a
suspected violation of law, you may disclose such trade secret to your attorney
and use the trade secret information in related court proceedings, provided that
you file any document containing the trade secret information under seal and do
not disclose the trade secret, except pursuant to court order.

 

d.                                   Non-Competition and Non-Solicitation
Covenants

 

(1)                              For one year after your Termination Date, you
will not, within any part of the United States or any other country where Cigna
currently conducts business (i) provide services (as an employee, consultant,
independent contractor, or in any other capacity) for or on behalf of any
business, entity or company that provides products or services that compete with
those provided by Cigna (“Competitor”), including but not limited to the
following: health care and benefits-related products and administration
services; pharmacy benefit management and related products and services; group
disability insurance and administration services; and life and accident
insurance and related products and services (collectively, “Competitive
Services”); (ii) own or operate a business that provides Competitive Services;
or (iii) work for or become employed by a

 

2

--------------------------------------------------------------------------------



 

Competitor.  The restrictions described in this paragraph 2.d(1) shall be
extended for an additional one year – totaling two years from your Termination
Date – for the following companies and their subsidiaries and affiliates
(“Designated Competitors”):  Aetna Inc.; Anthem, Inc.; CVS Health Corporation;
Diplomat Pharmacy Inc.; Health Care Service Corporation; Humana Inc.; MedImpact
Healthcare Systems, Inc.; Prime Therapeutics, LLC.; UnitedHealth Group; Unum
Group; and Walgreens Boots Alliance, Inc.  Cigna agrees that beginning on
July 1, 2019, you may request that Cigna waive the remaining duration of this
non-competition restriction for any Competitor other than the Designated
Competitors.  Any request for a waiver shall be directed to Cigna’s Executive
Vice President of Human Resources and Services.  Cigna’s consent to any such
request will not be unreasonably withheld.

 

(2)                              For two years after your Termination Date, you
will not, within any part of the United States or any other country where Cigna
currently conducts business, solicit (as defined below) any Cigna employees
either to terminate employment with Cigna or to become employed as an employee
or independent contractor by you or by any business that you may become employed
by or affiliated in any way with after leaving Cigna.  “Solicit” means (with
respect to employees) to entice, encourage, persuade, or attempt to entice,
encourage, or persuade, or to try to hire, refer for hire, or assist in hiring.

 

This paragraph 2.d(2) shall not apply to receiving applications for employment
submitted by Cigna employees in response to general advertisements or to
applications submitted voluntarily by Cigna employees; provided that, prior to
the submission of applications for, or offers of, employment, such Cigna
employees have not been Solicited by you or by anyone acting on your behalf and
that you have not been involved, either directly or indirectly, in hiring the
Cigna employee or identifying the Cigna employee as a potential recruit.

 

(3)                              For two years after your Termination Date, you
will not, within any part of the United States or any other country where Cigna
currently conducts business, hire any Cigna employee.

 

(4)                              For one year after your Termination Date, you
will not, within any part of the United States or any other country where Cigna
currently conducts business, solicit in any manner any Covered Customers (as
defined below) or Covered Vendors (as defined below) to (i) terminate or alter
their business dealings with Cigna; (ii) reduce the volume of their business
dealings with Cigna; or (iii) enter into any new business arrangements with

 

3

--------------------------------------------------------------------------------



 

you or any business or enterprise with which you may become employed or
affiliated in any way after leaving Cigna, if such business arrangements would
compete with, or adversely affect, any business arrangements that the Covered
Customer or Covered Vendor has with Cigna or has been planning to establish
during the three-month period prior to your Termination Date.

 

“Solicit” means to entice, encourage, or persuade, or to attempt to entice,
encourage, or persuade.

 

“Covered Customers” means any and all of the customers of Cigna who were
customers during the 12-month period ending on your Termination Date and with
whom/which you dealt or had material contact in connection with Cigna business
during and by virtue of your employment with Cigna.

 

“Covered Vendors” means any and all of the vendors of Cigna who were vendors
during the 12-month period ending on your Termination Date and with whom/which
you dealt or otherwise had material contact during and by virtue of your
employment with Cigna, including but not limited to providers or collaborative
accountable care organizations that contract with Cigna.

 

e.                                     You acknowledge and agree that you have,
and in the past have had, access to Cigna’s Confidential Information, that you
handle matters throughout the United States, that Cigna’s business competes on a
global basis, that Cigna’s sales and marketing plans are for continued expansion
throughout the United States and globally, and that the global nature of the
non-compete and non-solicitation restrictions contained in paragraph 2.d and the
time limitations contained in paragraph 2.d are reasonable and necessary to
protect Cigna’s legitimate business interests and Confidential Information.  You
further agree that if any court or arbitrator determines that paragraph 2.d or
any part of it is unenforceable because of the duration, area or scope of
activities restricted, then the court or arbitrator shall have the power and
authority to reduce the duration, area or scope to the maximum allowed by
applicable law and, in its reduced form, the provision shall then be enforced
and you will abide by the provision as altered.

 

f.                                      You agree to cooperate with Cigna in all
investigations, litigation and arbitrations of any kind (including, but not
limited to, governmental or regulatory investigations or inquiries), to assist
and cooperate in the preparation and review of documents and in meetings with
Cigna attorneys for any purpose (including, but not limited to, deposition
and/or trial preparation), and to provide truthful testimony as a witness or a
declarant in connection with any present or future

 

4

--------------------------------------------------------------------------------



 

court, administrative agency, or arbitration proceeding involving Cigna and with
respect to which you have relevant information.  To the extent Cigna has any
influence or control over the timing of such matters, Cigna agrees to try to
arrange mutually convenient times for your cooperation so as to accommodate your
personal and professional needs and obligations.  Cigna will reimburse you, upon
production of appropriate receipts and in accordance with Cigna’s then existing
Business Travel Reimbursement Policy, the reasonable business expenses
(including coach air transportation, hotel, and, similar expenses) incurred by
you in connection with such assistance. All receipts for such expenses must be
presented for reimbursement within 60 days after the expenses are incurred in
providing such assistance.

 

g.                                    You agree that you will not at any time
make any verbal or written statement, whether in public or in private, that
disparages in any way Cigna’s integrity, business reputation, or performance, or
disparages any of Cigna’s directors, officers, or employees, including but not
limited to David Cordani, Cigna’s Chief Executive Officer (“Cordani”), and John
Murabito, Cigna’s Executive Vice President of Human Resources and Services
(“Murabito”).  Cigna agrees that Cordani and Murabito will not at any time make
any verbal or written statement, whether in public or private, that disparages
your integrity, reputation or performance.  It shall not, however, be a
violation of this paragraph for you, Cordani, Murabito, or any of Cigna’s
directors, officers, or employees, to make truthful statements (i) when required
to do so by a court of law or arbitrator, by any governmental agency having
supervisory authority over Cigna’s business or by any administrative or
legislative body (including a committee thereof) with actual or apparent
jurisdiction to order you to divulge, disclose or make accessible such
information, (ii) to the extent necessary concerning any litigation, arbitration
or mediation involving this Agreement or enforcement of this Agreement, or
(iii) in connection with any proceeding or investigation conducted by a federal,
state or local government agency, including but not limited to, the EEOC, the
DOL, or the SEC. It shall not constitute disparagement under this paragraph 2.g
for you, Cordani, Murabito, or any of Cigna’s directors, officers, or employees
to make internal or external announcements regarding your separation from Cigna
that are consistent with what has been mutually agreed upon by you and Cigna as
set forth in the attached Exhibit B.

 

h.                                    You hereby acknowledge that you are aware
that the securities laws of the United States generally prohibit any person who
has material non-public information about a company from, among other things,
(i) purchasing or selling securities of such company or securities convertible
into such securities on the basis of such information or (ii) communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person may purchase or sell such securities or securities
convertible into such securities. Accordingly,

 

5

--------------------------------------------------------------------------------



 

you agree that you will not make any purchase or sale of, or otherwise
consummate any transactions involving, Cigna securities or securities
convertible into Cigna securities, including with respect to your Cigna
401(k) account, while in possession of material Confidential Information
regarding Cigna, nor will you communicate such information in a manner that
violates the securities laws of the United States (regardless of whether such
communication would be permitted elsewhere in this Agreement.)  If you
consummate a transaction involving Cigna securities (or securities convertible
into Cigna securities) after your Termination Date, you will file (or cause to
be filed) any and all reports or notifications that may be required under
Section 16 of the Securities Exchange Act of 1934, as amended.

 

i.                                        If you have received any payment from
Cigna that you were not entitled to receive (an “overpayment”), or you owe Cigna
money for any reason, you hereby authorize the Company to deduct such
overpayment or money owed from the amount of your severance payment(s) described
in paragraph 3.e below.  Cigna is currently not aware of any deductions that
would be required under this paragraph 2.i.

 

j.                                        You expressly agree that compliance
with the provisions of this Section 2 is a material term of this Agreement.  You
agree that if you violate any provision of this Section 2, you shall forfeit any
unpaid amounts described in Section 3 (other than paragraphs 3.a and 3.c), and
you shall return to the Company any amounts previously paid under Section 3
(other than paragraphs 3.a and 3.c), and the Company shall have no further
obligation to you.  The foregoing consequences of breach of Section 2 shall be
in addition to any other remedies the Company may have under applicable law.

 

3.                                    Your Severance Arrangements.

 

a.                                     The Company will continue to pay you a
salary at your current regular salary rate until your Termination Date, and you
and your eligible dependents may continue to participate in the Company’s
employee benefits programs in accordance with the terms of those programs and
your applicable elections.  You agree to be available until your Termination
Date to assist with transition and other matters, as deemed necessary by the
Company.

 

b.                                    You understand and agree that you will not
be covered by the Cigna Short-Term Disability Plan or Cigna Long-Term Disability
Plan after your Termination Date.

 

c.                                     You will continue to accrue Paid Time Off
through your Termination Date.  Your earned but unused Paid Time Off will be
paid on the first payroll date after the Termination Date.

 

6

--------------------------------------------------------------------------------



 

d.                                   If you die before the Company pays you all
amounts due under Section 3 of the Agreement, the remaining amounts will be paid
to your surviving spouse in a lump sum within 90 calendar days after the date of
your death, but in no event later than March 15, 2019.  (However, plan benefits
under paragraph 3.h, SPS payments under paragraph 3.i, and vested option
exercises under paragraph 3.j will be payable under the terms of the applicable
plan.)  If you have no surviving spouse, the payment will be made to your
estate.  If you die before your Termination Date, the date you die will
automatically be your new Termination Date (but the lump sum payment shall
include unpaid salary calculated as if you had remained alive and employed until
the original Termination Date).

 

e.                                     The Company will make payments to you
totaling $2,375,000 (less applicable withholding), as follows:

 

(1)                              $116,346, payable in one initial installment of
$10,576.92 and five bi-weekly installments of $21,153.85 during the period from
the Termination Date through December 31, 2018.  Payment will begin within 30
days after the Termination Date, and the first payment will include any unpaid
installments for the period between the Termination Date and the first
installment.

 

(2)                              $500,000, which is equal to your 2018 target
bonus, payable in a lump sum between January 1, 2019 and March 15, 2019.

 

(3)                              $1,758,654, payable in a lump sum between
January 1, 2019 and March 15, 2019.

 

f.                                      None of the payments described in this
Section 3, except for salary payments under paragraph 3.a, will be treated as
eligible earnings for any benefits purposes, and salary payments will be treated
as eligible earnings only to the extent provided by the terms of the applicable
benefit plan.

 

g.                                    Any coverage you have under the Cigna
Medical Plan or Cigna Dental Plan on your Termination Date will expire at the
end of the month containing your Termination Date, subject to your ability to
elect COBRA coverage under the terms of the applicable plan.  You may convert
certain group benefits coverages to individual coverages under the terms of the
Company’s benefits program.  The Company will pay 65% of the cost of your COBRA
Medical Plan coverage only (not Dental) for the months of November and
December 2018.  After December 2018, you will pay the full COBRA rates.

 

h.                                    Any benefits you may have earned under the
Cigna Deferred Compensation, Pension, Supplemental Pension, 401(k) and
Supplemental 401(k) Plans or other

 

7

--------------------------------------------------------------------------------



 

deferred payment arrangements will be paid to you under the terms and provisions
of those plans and arrangements.

 

i.                                        You will be entitled to retain the
following Strategic Performance Shares (SPS) that have been awarded to you:

 

·                                         2,506 SPS for the 2016-18 performance
period

 

·                                         4,191 SPS for the 2017-19 performance
period

 

·                                         4,460 SPS for the 2018-20 performance
period

 

The amount payable with respect to the SPS will be based on achievement of the
applicable performance goals and will be paid at the time and under the
conditions specified in the Cigna Long-Term Incentive Plan and your applicable
grant agreement, subject to your compliance with the terms of the Cigna
Long-Term Incentive Plan, your grant agreements and this Agreement.  This
paragraph 3.i shall supersede any provisions of the applicable grant agreements
to the contrary.

 

j.                                        Any unvested options on Cigna
Corporation stock that you hold will be forfeited and cease to be outstanding on
the Termination Date.  Any options that vest before the Termination Date will be
exercisable according to the terms of the applicable plan and your applicable
grant agreement, including the terms and conditions that you must continue to
honor.  You may exercise vested options only in accordance with the terms of the
plan and grants and subject to Cigna Corporation’s Insider Trading Policy, to
the extent applicable.

 

k.                                    You confirm and agree that (i) the amounts
payable pursuant to paragraphs 3.i and 3.j above represent all amounts that may
be payable to you under Cigna Corporation equity grants, (ii) you have no
further rights with respect to such equity grants, including upon a change in
control of the Company, (iii) your termination of employment is not a
Termination Upon a Change of Control under the Cigna Long-Term Incentive Plan
and any grant agreements, and (iv) you are not eligible for benefits under the
Cigna Executive Severance Benefits Plan.  You confirm and agree that you have
waived any change in control benefits pursuant to the change of control waiver
letter dated March 5, 2018, a copy of which is attached hereto as Exhibit A.

 

l.                                        The Company will provide you with
outplacement services up to $ 15,000, in accordance with the Company’s standard
program for executive level employees, which outplacement services shall be
provided by Lee Hecht Harrison.  In no event will such services extend beyond
the last day of the second year following the year in which your Termination
Date occurs.

 

8

--------------------------------------------------------------------------------



 

m.                                No executive financial services benefits will
be provided after your Termination Date.

 

n.                                    You will receive no other money or
benefits from Cigna, except as provided in this Agreement.

 

o.                                    Any payments under this Section 3 are
intended to be exempt from, or comply with, the requirements of Section 409A of
the Internal Revenue Code of 1986 (as amended) and the regulations thereunder
(Section 409A).  Notwithstanding anything herein to the contrary, if any
payments under this paragraph 3 are subject to Section 409A, (i) such payments
shall only be made in a manner and upon an event permitted under Section 409A,
(ii) such payments shall only be made upon a “separation from service” under
Section 409A, and (iii) in no event shall you, directly or indirectly, designate
the calendar year in which any such payment is made except in accordance with
Section 409A.  In no event shall Cigna be liable for all or any portion of any
taxes, penalties, interest, or other expenses that may be incurred by you on
account of non-compliance with Section 409A.

 

4.                                    Acknowledgment and Release of Claims.

 

a.                                     You acknowledge that there are various
local, state, and federal laws that prohibit, among other things, employment
discrimination on the basis of age, sex, race, color, national origin, religion,
disability, sexual orientation, or veteran status and that these laws are
enforced through the EEOC, DOL, and state or local human rights agencies.  Such
laws include, without limitation, Title VII of the Civil Rights Act of 1964
(Title VII); the Age Discrimination in Employment Act (ADEA); the Americans with
Disabilities Act (ADA); the Employee Retirement Income Security Act (ERISA); 42
U.S.C. Section 1981; the Family and Medical Leave Act (FMLA); the Fair Labor
Standards Act (FLSA), state and local human or civil rights laws, and other
statutes that regulate employment, as each may have been amended, and the common
law of contracts and torts.  You acknowledge that Cigna has not
(i) discriminated against you in contravention of these laws; (ii) breached any
contract with you; (iii) committed any civil wrong (tort) against you; or
(iv) otherwise acted unlawfully toward you.

 

You further acknowledge that Cigna has paid and, upon payment of the amounts
provided for in this Agreement, will have paid you: (i) all salary, wages,
bonuses and other compensation that might be due to you; and (ii) all
reimbursable expenses, if any, to which you may be entitled and if not, that you
agree to bring to the attention of Cigna in writing any such unpaid amount(s) of
compensation or expenses claimed to still be due or owing before signing this
Agreement.

 

9

--------------------------------------------------------------------------------



 

b.                                    On behalf of yourself, your heirs,
executors, administrators, successors and assigns, you hereby unconditionally
release and discharge Cigna, and its successors, assigns, subsidiaries,
affiliates, shareholders, directors, officers, representatives, agents and
employees, and the various plan fiduciaries for the benefit plans maintained by
or on behalf of Cigna (collectively, Released Persons) from all claims
(including claims for attorneys’ fees and costs), charges, actions and causes of
action, demands, damages, and liabilities of any kind or character, in law or
equity, suspected or unsuspected, past or present, that you ever had, may now
have, or may later assert against any Released Person, arising out of or related
to your employment with, or termination of employment from, Cigna.  To the
fullest extent permitted by law, this release includes, but is not limited to:
(i) claims arising under the ADEA, the Older Workers Benefit Protection Act, the
Workers’ Adjustment and Retraining Notification Act, ERISA, FMLA, ADA, FLSA, and
any other federal, state, or local law prohibiting age, race, color, gender,
creed, religion, sexual preference/orientation, marital status, national origin,
mental or physical disability, veteran status, or any other form of unlawful
discrimination or claim with respect to or arising out of your employment with
or termination from the Company, including wage claims; (ii) claims (whether
based on common law or otherwise) arising out of or related to any contract
(whether express or implied); (iii) claims under any federal, state or local
constitutions, statutes, rules or regulations; (iv) claims (whether based on
common law or otherwise) arising out of any kind of tortious conduct (whether
intentional or otherwise) including but not limited to, wrongful termination,
defamation, violation of public policy; and (v) claims included in, related to,
or which could have been included in any presently pending federal, state or
local lawsuit filed by you or on your behalf against any Released Person, which
you agree to immediately dismiss with prejudice.

 

For purposes of implementing a full and complete release and discharge of all
Released Persons, you expressly acknowledge that this release is intended to
include not only claims that are known, anticipated, or disclosed, but also
claims that are unknown, unanticipated, or undisclosed.  You are aware that
there may be discovery of claims or facts in addition to or different from those
known or believed to be true with respect to the matters related herein. 
Nevertheless, it is your intention fully, finally, and forever to settle and
release all such matters, and all claims related to such matters, which, may now
exist or which may have previously existed between you and any Released Person,
whether suspected or unsuspected.  You agree that this Agreement shall remain in
effect as a full and complete release of all such matters, even if any
additional or different related claims or facts exist now or are later
discovered.

 

You also understand that by signing this Agreement you are giving up any right
to become, and you are promising not to agree to become, a member of any class
in a

 

10

--------------------------------------------------------------------------------



 

case in which claims are asserted against any Released Person if those claims
are related in any way to your employment with or termination of employment from
Cigna, and involve events that happened on or before the date you signed this
Agreement.  If, without your prior knowledge and consent, you are made a member
of a class in any such case, you will opt out of the class at your first
opportunity after you learn of your inclusion.  You agree to sign, without
objection or delay, any “opt-out” form presented to you either by the court in
which the case is pending or by counsel for any Released Person made a defendant
in the case.

 

c.                                     This release does not include (and you
and are not releasing):

 

(1)                              any claims against the Company for promises it
is making to you in this Agreement;

 

(2)                              any claims for employee benefit payments to
which the Plan Administrator determines you are entitled under the terms of any
retirement, savings, or other employee benefit programs in which Cigna
participates (but your release does cover any claims you may make for severance
benefits beyond those described or referred to in this Agreement and any claims
for benefits beyond those provided under the terms of the applicable plan);

 

(3)                              any claims that may arise after the date you
sign the Agreement;

 

(4)                              any claims covered by workers compensation or
other laws that are not, or may not be, as a matter of law, releasable or
waivable;

 

(5)                              any rights you have under the Company’s (and,
if applicable, any Company affiliate’s) by-laws, directors and officers
liability insurance or this Agreement or any rights you may have to obtain
contribution as permitted by law if any judgment is entered against you as a
result of any act or failure to act for which you and the Company are jointly
liable; and

 

(6)                              any claims that you did not knowingly and
voluntarily waive your rights under the ADEA.

 

5.                                    No Admission of Wrongdoing.

 

Just because the Company is entering into this Agreement and paying you money,
neither the Company nor any Released Persons are admitting that they have done
anything wrong or violated any law, rule, order, policy, procedure, or contract,
express or implied, or otherwise incurred any liability.  Similarly, by entering
into this Agreement, you are not admitting that you have done

 

11

--------------------------------------------------------------------------------



 

anything wrong or violated any law, rule, order, policy, procedure, or contract,
express or implied, or otherwise incurred any liability.

 

6.                                    Applicable Law and Exclusive Forum.

 

This Agreement, including the promises contained in paragraphs 2.c. and 2.d of
this Agreement (the “Covenants”), will be interpreted, enforced and governed
under the laws of the State of Delaware (without regard to its conflict of laws
principles); provided, however, that your eligibility for, or the amount of any
employee benefits shall be subject to the terms of the applicable benefit plans
and the provisions of ERISA.  Any lawsuit arising out of or relating to the
Covenants shall be brought exclusively in a federal or state court in the State
of Delaware where venue is appropriate and that has subject matter jurisdiction
over the dispute, and you and Cigna expressly waive any defense of inconvenient
forum and any other venue or jurisdiction-related defenses that each might
otherwise have in such a lawsuit.

 

7.                                    Final and Entire Agreement; Amending the
Agreement.

 

This Agreement is intended to be the complete, final and entire Agreement
between you and the Company.  It fully replaces all earlier agreements or
understandings.  However, it does not replace the terms of any:

 

a.                                     Cigna stock or option grant you might
have received or the terms of any employee benefit plan, subject to the terms of
Sections 2 and 3 of this Agreement;

 

b.                                    Arbitration agreement that you currently
have with Cigna which shall remain in full force and effect; or

 

c.                                     Other agreement you might have entered
into with the Company that requires you to pay back money to the Company, or
that authorizes the Company to deduct money from your pay, when your employment
terminates or at any other time.

 

Neither you nor the Company has relied upon any other statement, agreement or
contract, written or oral, in deciding to enter into this Agreement.

 

Any amendment to this Agreement must be in writing and signed by both you and
the Company. Any waiver by any person of any provision of this Agreement shall
be effective only if in writing, specifically referring to the provision being
waived and signed by the person against whom enforcement of the waiver is being
sought.  No waiver of any provision of this Agreement shall be effective as to
any other provision of this Agreement except to the extent specifically provided
in an effective written waiver.  If any provision or portion this Agreement is
determined to be invalid or unenforceable in a legal forum with competent
jurisdiction to so determine, the remaining provisions or portions of this
Agreement shall remain in full force and effect to the fullest extent permitted
by law and the invalid or unenforceable provisions or portions shall be

 

12

--------------------------------------------------------------------------------



 

deemed to be reformed so as to give maximum legal effect to the agreements of
the parties contained herein.

 

8.                                    Your Understanding.

 

By signing this Agreement, you admit and agree that:

 

a.                                     You have read this Agreement.

 

b.                                    You understand it is legally binding, and
you were advised and, by virtue of this Agreement are further advised, to review
it with a lawyer of your choice.

 

c.                                     You have had (or had the opportunity to
take) at least 21 calendar days to discuss it with a lawyer of your choice
before signing it and, if you sign it before the end of that period, you do so
of your own free will and with the full knowledge that you could have taken the
full period.

 

d.                                   You realize and understand that the release
covers certain claims, demands, and causes of action against the Company and any
Released Persons relating to your employment or termination of employment,
including those under ADEA.

 

e.                                     You understand that the terms of this
Agreement are not part of an exit incentive or other employment termination
program being offered to a group or class of employees.

 

f.                                      You are signing this Agreement
knowingly, voluntarily and with the full understanding of its consequences, and
you have not been forced or coerced in any way.

 

 

9.                                    Revoking the Agreement.

 

You have seven calendar days from the date you sign this Agreement to revoke and
cancel it.  To do that, a clear, written cancellation letter, signed by you,
must be received by Kristen Gorodetzer, Cigna Corporation, 1601 Chestnut Street
TL05Z, Philadelphia, PA, 19192 before 5:00 p.m. Eastern Time on the seventh
calendar day following the date you sign this Agreement.  The Agreement will
have no force and effect until the end of that seventh day; provided that,
during such seven-day period, the Company shall not be able to revoke this
Agreement or cancel it.

 

13

--------------------------------------------------------------------------------



 

10.                            If Legal Action Is Started by You.

 

You understand and agree that the Company’s main reason for entering into this
Agreement is to avoid lawsuits and other litigation.  Therefore, if any legal
action covered by this Agreement is started by you (or by someone else on your
behalf) against any Released Person, you agree to withdraw such proceeding or
claim with prejudice.

 

If you fail to withdraw such proceeding or claim (or fail to opt out of a class
action that includes you) within 30 days of receipt of written notice from the
Released Person requesting that you withdraw such proceeding or claim (or in the
case of a class action, within 30 days of the later of such request or your
being given the opportunity to opt out), then in addition to any other equitable
or legal relief that the Company may be entitled to:

 

a.                                     You may forfeit all or any portion of the
amounts due hereunder;

 

b.                                    You agree to pay back to the Company
within 60 days after receipt of written notice from the Company all the money
you receive under Section 3 (except paragraphs 3.a and 3.c); and

 

c.                                     You agree to pay the Company the
reasonable costs and attorneys’ fees it incurs in defending such action.

 

You represent that you have not assigned to any other party, and agree not to
assign, any claim released by you under this Agreement.  (If you claim that your
release of ADEA claims was not knowing and voluntary, the Company reserves its
right to recover from you its attorneys’ fees and/or costs in defending that
claim, at the conclusion of that action.)

 

Upon a finding by a court of competent jurisdiction or arbitrator that a release
or waiver of claims provided for by Section 4 above is illegal, void or
unenforceable, the Company may require you to execute promptly a release that is
legal and enforceable and does not extend to claims not released under
Section 4.  If you fail to execute such a release within a reasonable period of
time, then this Agreement shall be null and void and any money paid to you by
the Company under Section 3 (except paragraphs 3.a and 3.c) and not previously
returned to the Company will be treated as an overpayment.  You will have to
repay that overpayment to the Company with interest, compounded annually at the
rate of 6%.  However, the repayment provision in this paragraph does not apply
to legal actions in which you claim that your release of ADEA claims was not
knowing and voluntary.

 

This Section 10 does not apply to anything of value given to you for which you
actually performed services and by law you are entitled to receive.

 

Neither this Section 10, nor anything else in this Agreement is intended to
prevent you from instituting legal action for the sole purpose of enforcing this
Agreement or from filing a charge with, furnishing information to, or
participating in an investigation conducted by the EEOC, the DOL, the SEC or any
comparable federal, state or local governmental agency; provided however,

 

14

--------------------------------------------------------------------------------



 

that, with the exception of any whistleblower award from the SEC, you expressly
waive and relinquish any right you might have to recover damages or other
relief, whether equitable or legal, in any such proceeding concerning events or
actions that arose on or before the date you signed this Agreement.  You agree
to inform the EEOC, any other governmental agency, any court or any arbitration
organization that takes jurisdiction over any matter relating to your employment
or termination of employment that this Agreement constitutes a full and final
settlement by you of all claims released hereunder.

 

11.                            Representations.

 

The Company represents and warrants that (i) the execution, delivery and
performance of this Agreement has been fully and validly authorized by all
necessary corporate action (including, without limitation, by any action
required to be taken by the board of directors of the Company or any affiliate,
any committee of such board or any committee or designee administering the
applicable Cigna plans); (ii) the officer signing this Agreement on behalf of
the Company is duly authorized to do so; (iii) the execution, delivery and
performance of this Agreement does not violate any applicable law, regulation,
order, judgment or decree or any agreement, plan or corporate governance
document to which the Company or any affiliate is a party or by which it is
bound; and (iv) upon execution and delivery of this Agreement by the parties, it
shall be a valid and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

12.                            Notices.

 

Except as provided below, any notice, request or other communication given in
connection with this Agreement shall be in writing and shall be deemed to have
been given (i) when personally delivered to the recipient or (ii) provided that
a written acknowledgement of receipt is obtained, three days after being sent by
prepaid certified or registered mail, or two days after being sent by a
nationally recognized overnight courier, to the applicable address specified
below (or such other address as the recipient shall have specified by ten days’
advance written notice given in accordance with this Section 12).  Such
communication shall be addressed to you as follows (unless you have made an
address change in accordance with this Section 12):

 

 

Christopher Hocevar

88 E. Mountain Rd.

Canton, CT 06019

 

and to the Company or Cigna as follows:

 

Executive Compensation

Cigna Corporation

 

15

--------------------------------------------------------------------------------



 

1601 Chestnut Street TL05Z

Philadelphia, PA, 19192

 

However, Cigna and you may deliver any notices or other communications related
to any employee benefit or compensation plans, programs or arrangements in the
same manner that similar communications are delivered to or from other current
or former employees, including by electronic transmission and first class mail.

 

13.                            Successors and Assigns.

 

This Agreement will be binding on and inure to the benefit of the parties and
their respective successors, heirs (in your case) and permitted assigns.  No
rights or obligations of the Company under this Agreement may be assigned or
transferred without your prior written consent, except that such rights or
obligations may be assigned or transferred without your consent pursuant to an
acquisition, merger or consolidation in which the Company is not the continuing
entity, or a sale, liquidation or other disposition of the assets of the
Company, provided that the assignee or transferee is the successor to the
Company (or in connection with a purchase of Company assets, assumes the
liabilities, obligations and duties of the Company under this Agreement), either
contractually or as a matter of law.  For the avoidance of doubt, this Agreement
shall be binding upon and inure to the benefit of the successors to the Company
and its subsidiaries resulting from the mergers and other transactions
contemplated by the Merger Agreement referred to in Exhibit A.  Your rights or
obligations under this Agreement may not be assigned or transferred by you,
without the Company’s prior written consent, other than your rights to
compensation and benefits, which may be transferred only by will or operation of
law or pursuant to the terms of the applicable plan, program, grant or agreement
of Cigna or the Company.  If you die or a court determines you are legally
incompetent, all references in this Agreement to “you” shall be deemed to refer,
where appropriate, to your legal representative, or, where appropriate, to your
beneficiary or beneficiaries.

 

14.                            Injunctive Relief.

 

You agree that (i) any breach or threatened breach of the Covenants would cause
irreparable injury to Cigna; (ii) monetary damages alone would not provide an
adequate remedy; (iii) in addition to any other relief available at law or
equity, Cigna shall be entitled to injunctive relief and/or to have the
Covenants specifically enforced by a court of competent jurisdiction (without
the requirement to post a bond); and (iv) these remedies are cumulative and in
addition to any other rights and remedies Cigna may have at law, in equity or
pursuant to any other agreement.

 

15.                            When Effective.

 

This Agreement is not effective or binding on either party until fully signed by
both parties.  This Agreement may be executed by the parties in counterparts,
and counterparts may be exchanged by electronic transmission, each of which will
be deemed an original, but both such counterparts will together constitute one
and the same document.

 

16

--------------------------------------------------------------------------------



 

The persons named below have signed this Agreement on the dates shown below:

 

September 26, 2018

 

/s/ Christopher Hocevar

 

Date

Christopher Hocevar

 

 

September 26, 2018

 

/s/ John Murabito

 

Date

John Murabito

 

on behalf of the Company

 

 

17

--------------------------------------------------------------------------------